Mr. Justice Lawrence delivered the opinion of the Court: In this case, as in the other between the same parties decided by us at the present term (51 Ill., 365), the appellant relies on the alleged insufficiency of the'declaration. In the other the question was raised by demurrer by which the defendant abided; in this it is presented by a motion in arrest of judgment. We find, however, this declaration to be free from the objections we held fatal in the other. It is urged, however, that it is defective in not averring directly that the injury was the result of the defendant’s failure to fence. But it does, in an inartificial way, aver facts which raise a prima facie presumption that the injury resulted from the neglect to fence, and at least after verdict the declaration in this respect must be held sufficient. Objections are also taken to the sufficiency of the evidence, but we find it ample to support the verdict. Judgment affirmed.